Exhibit 10.1

 

For Bank Use Only

   Reviewed by

 

 

 

 

Due

MARCH 31, 2009

 

 

Customer #

  1842832664

 

Loan #

  26

 

 

AMENDMENT TO LOAN AGREEMENT AND NOTE

 

This amendment (the “Amendment”), dated as of the date specified below, is by
and between the borrower (the “Borrower”) and the bank (the “Bank”) identified
below.

 

RECITALS

 

A.  The Borrower and the Bank have executed a Loan Agreement (the “Agreement”)
dated APRIL 17, 2008 and the Borrower has executed a Note (the “Note”), dated
APRIL 17, 2008, either or both which may have been amended and replaced from
time to time, and the Borrower (and if applicable, certain third parties) have
executed the collateral documents which may or may not be identified in the
Agreement and certain other related documents (collectively the “Loan
Documents”), setting forth the terms and conditions upon which the Borrower may
obtain loans from the Bank from time to time in the stated amount of
$500,000.00, as may be amended from time to time.

 

B.  The Borrower has requested that the Bank permit certain modifications to the
Agreement and Note as described

below.

 

C.  The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the Borrower and the Bank agree as follows:

 

x  Change in Maturity Date.  If checked here, any references in the Agreement or
Note to the maturity date or date of final payment are hereby deleted and
replaced with “MARCH 31, 2009”.

 

o  Change in Maximum Loan Amount.  If checked here, all references in the
Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with “$                         ”, which
evidences an additional $                            available to be advanced
subject to the terms and conditions of the Agreement and Note.

 

o  Temporary Increase in Maximum Loan Amount.  If checked here, notwithstanding
the maximum principal amount that may be borrowed from time to time under the
Agreement and Note, the maximum principal amount that may be borrowed thereunder
shall increase from $                           to
$                              effective                               
through                           annually.  On                     through
                    annually, the maximum principal amount that may be borrowed
thereunder shall revert to $                           and any loans outstanding
in excess of that amount will be immediately due and payable without further
demand by the Bank.

 

o  Change in Multiple Advance Termination Date.  If checked here, all references
in the Agreement and in the Note to the termination date for multiple advances
are hereby deleted and replaced with “                               ”.

 

o  Change in Payment Schedule.  If checked here, effective upon the date of this
Amendment, any payment terms are amended as follows:

 

1

--------------------------------------------------------------------------------


 

o  Change in Late Payment Fee.  If checked here, subject to applicable law, if
any payment is not made on or before its due date, the Bank may collect a
delinquency charge of            % of the unpaid amount. Collection of the late
payment fee shall not be deemed to be a waiver of the Bank’s right to declare a
default hereunder.

 

o  Change in Closing Fee.  If checked here and subject to applicable law, the
Borrower will pay the Bank a closing fee of $                                
(apart from any prior closing fee) contemporaneously with the execution of this
Amendment. This fee is in addition to all other fees, expenses and other amounts
due hereunder.

 

o  Change in Paid-In-Full Period.  If checked here, all revolving loans under
the Agreement and the Note must be paid in full for a period of at least
                       consecutive days during each fiscal year. Any previous
Paid-in-Full provision is hereby replaced with this provision.

 

Default Interest Rate. Notwithstanding any provision of this Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate on
this Note shall automatically increase to a rate of 5% per annum plus the rate
otherwise payable hereunder.

 

Effectiveness of Prior Documents.  Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.

 

Preconditions to Effectiveness.  This Amendment shall only become effective upon
execution by the Borrower and the Bank, and approval by any other third party
required by the Bank.

 

No Waiver of Defaults; Warranties.  This Amendment shall not be construed as or
be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered. All agreements, representations and warranties
made herein shall survive the execution of this Amendment.

 

Counterparts.  This Amendment may be signed in any number of counterparts, each
of which shall be considered an original, but when taken together shall
constitute one document.

 

Authorization.  The Borrower represents and warrants that the execution,
delivery and performance of this Amendment and the documents referenced herein
are within the authority of the Borrower and have been duly authorized by all
necessary action.

 

Transferable Record.  The agreement and note, as amended, is a “transferable
record” as defined in applicable law relating to electronic transactions.
Therefore, the holder of the agreement and note, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
agreement and note, as amended, that is an authoritative copy as defined in such
law. The holder of the agreement and note, as amended, may store the
authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

 

Attachments.  All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.

 

[SIGNATURE(S) ON NEXT PAGE]

 

2

--------------------------------------------------------------------------------


 

Dated as of:

  DECEMBER 31, 2008

.

 

 

 

 

    American Wagering, Inc.

(Individual Borrower)

 

Borrower Name (Organization)

 

 

 

 

 

a

Nevada Corporation

 

 

 

Borrower Name

N/A

 

By:

/s/ Victor J. Salerno

 

 

 

Victor J. Salerno

 

 

Name and Title:

President

 

 

 

 

 

By:

 

 

 

 

 

Borrower Name

N/A

 

Name and Time:

 

 

 

 

Agreed to:

 

 

 

 

 

 

   U.S. BANK N.A.

 

 

(Bank)

 

 

 

 

 

By:

 

 

 

 

Karal A. Presley

 

 

Name and Title:

Vice President

 

 

 

3

--------------------------------------------------------------------------------